Citation Nr: 1737633	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-33 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial, compensable rating for Epstein-Barr virus. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1985 to August 1990 and February 1993 to September 2002.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In September 2009, November 2013, October 2014, July 2015 and December 2016, the Board remanded the case for additional development, which has been completed.  These matters have since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.


FINDINGS OF FACT

1. The Veteran's service-connected Epstein-Barr virus is not productive with active disease or during a treatment phase. 

2. The Veteran meets the schedular criteria for TDIU.

3. Resolving all reasonable doubt in the Veteran's favor, the Veteran's service-connected disabilities prevent her from securing or following a substantially gainful occupation.






CONCLUSIONS OF LAW

1. The criteria for an initial, compensable rating for Epstein-Barr virus have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.117, Diagnostic Code 7799-7709 (2016).

2. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The VA satisfied its duty to notify the Veteran.  The record reflects that the RO mailed the Veteran VCAA letters fully addressing all notice elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  In this case, all available service and post-service VA treatment records have been identified and associated with the record.  Additionally, in support of her claim, the Veteran has submitted personal lay statements and private medical records.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

VA afforded the Veteran VA examinations in April 2007, December 2010, February 2014, and March 2017.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate to decide the case.  The Board is also satisfied that the RO has substantially complied with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).    

Additionally, the evidence of record, lay and medical, does not indicate that there has been a material change in the severity of the Veteran's service-connected Epstein-Barr virus since she was last examined in March 2017.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Thus, the Board finds that there is adequate medical evidence of record to make a determination in this case.  Hence, there is no error or issue that precludes the Board for addressing the merits of this appeal.

Law and Analysis

Increased Rating - Epstein-Barr virus
	
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is necessary to consider the complete medical history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where, as here, the question for consideration is a higher initial rating since the grant of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

VA shall consider all information and lay and medical evidence of record. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service-connected Epstein-Barr virus (or EBV) is rated as noncompensable pursuant to the criteria of 38 C.F.R. § 4.117, Diagnostic Code 7799-7709.

As there is no diagnostic code for Epstein-Barr virus, the disability is rated by analogy under the Schedule of Ratings for hemic and lymphatic systems.  Id.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  A diagnostic code ending in the digits "99" is used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  Id.  In this case, Diagnostic Code 7799 designates that the service-connected disability is a hemic and lymphatic systems disorder, but it is most closely analogous to Diagnostic Code 7709, for Hodgkin's disease. 

Under Diagnostic Code 7709, a 100 percent rating is warranted when the disease is active or during a treatment phase.  38 C.F.R. § 4.117, Diagnostic Code 7709.  As noted, the 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the disorder is to be rated on the basis of residuals.  Id.

The Veteran's private physician (Dr. G. S.) stated that the Veteran had several episodes of extreme fatigue, inability to concentrate, mood swings and lethargy which were symptoms consistent with flares of Epstein-Barr virus.  Dr. G. S. noted that during these flares, the virus was documented as positive.  Dr. G. S. added that while not life threatening, the flares were incapacitating due to the fatigue. Moreover, Dr. G. S. stated that the medication for the Veteran's flares was ineffective.  See also 2004 and 2005 private medical records (treatment for Epstein-Barr virus and fatigue).

On VA examination in April 2007, the Veteran was currently not acute despite having a positive Epstein Barr titer in 2004.  

Private medical records show that the Veteran was experiencing a flare-up in April 2007 that may have been due to the Epstein Barr virus.  However, there is no supporting evidence showing any elevation in the Veteran's Epstein Barr titers.  See April 2007 private medical records.

On March 26, 2009 and December 13, 2010, the Veteran was treated again for flares of the Epstein-Barr virus.  See March 2009 and December 2010 private medical records.

The Veteran was afforded a VA examination in December 2010.  The Veteran denied any sore throat, cervical, or axillary lymphadenopathy.  She denied any forgetfulness or memory impairment. However, she reported problems with concentration at times.  She denied any myalgias, muscle discomfort or joint pain. She reported that she had headaches, which she believes were related to her sinuses at least once a month.  She reported a sleep disturbance, where at least once or twice a week, she had problems with insomnia.  She reported that she might awaken once during the night.  She reported problems-with restorative sleep and that she was fatigued during the day.  At times, the fatigue could be severe.  She denied any lymphadenopathy, splenomegaly, hepatomegaly, or jaundice.  She denied any bleeding or anemia.  She denied any evidence of superior vena cava syndrome.  She denied any hospitalizations related to the above symptoms.  She denied any fever, muscle weakness, photophobia, scotoma, irritability, confusion.  She denied any problems with depression.  On physical examination, the Veteran was well developed, alert and oriented.  She was not experiencing any pain and appeared to be in no apparent distress.  Her physical profile was normal.  She was diagnosed with chronic fatigue syndrome (EBV).

Pursuant to the Board's November 2013 remand, the Veteran was provided a VA medical examination in February 2014 to determine the current severity of her Epstein-Barr virus and the nature and etiology of any chronic fatigue syndrome, including chronic fatigue as a residual of Epstein-Barr virus.  The Veteran did not have any symptoms of sore throat, fever, swollen lymph nodes, loss of appetite, splenomegaly, liver diagnosis or encephalitis, which are known symptoms of active Epstein-Barr virus.  In fact, the Epstein-Barr virus was currently inactive per test results from February 2001, October 2003, and December 2010.  Additionally, all of the evidence indicated that the Veteran's Epstein-Barr virus was in remission.  There was no lab documentation of acute infection with Epstein-Barr virus, only prior exposure.  The Veteran's chronic fatigue was a residual of the Epstein-Barr virus.  Moreover, private medical records show that the Veteran was being treated for chronic fatigue syndrome with Ritalin.  The examiner explained that according to the CDC, Epstein-Barr virus is a member of the herpes virus, and that most people are infected with Epstein-Barr virus at some point in their lives.  Epstein-Barr virus symptoms include fatigue, fever, inflamed throat, swollen lymph node in the neck, enlarged spleen, swollen liver, and rash.  After the acute phase the virus becomes latent (inactive).  In some cases the virus may reactivate, but did not always cause symptoms, unless the immune system was compromised.

In April 2016 addendum opinion, a VA examiner confirmed that the Veteran did not have a current condition of Epstein-Barr virus.  In support of this finding, the examiner stated that according to the Veteran's service treatment records, she complained of chronic fatigue symptoms in 2001-2002.  As part of the work up for the Veteran's chronic fatigue, a provider tested for Epstein-Barr virus.  According to lab results from May 2001, the Veteran had a past Epstein-Barr virus infection, but did not have an active infection.  Similarly, in December 2010, lab results indicated past exposure to Epstein-Barr virus, but did not indicate an active infection.  The examiner was unable to determine when the Veteran had an active infection of Epstein-Barr virus without resorting to speculation.  Lab results demonstrating a positive mono spot or IgM antibodies were not available.  The examiner stated that the Veteran's diagnosis of chronic fatigue syndrome should not be associated with Epstein-Barr virus infection given that it was unknown when the Veteran contracted the Epstein-Barr virus and Epstein-Barr virus had been excluded as a cause of chronic fatigue syndrome.

In accordance with the Board's December 2016 remand, an additional VA medical opinion was obtained in March 2017.  The examiner was unable to opine on the nature, extent, and severity of the Veteran's Epstein-Barr virus, from March 2004 to the present, without resorting to speculation.  The examiner stated that the nature of the body's immune response made laboratory testing an unreliable indicator for timing of status or activity of EBV disease once the Veteran had evidence of past infection with Epstein-Barr virus.  The examiner did affirm that the laboratory evidence no longer showed any sign of chronic or active Epstein-Barr virus infection.  The examiner added that there had not been any medical research and knowledge of active/ongoing infection with Epstein-Barr virus as the source of chronic fatigue syndrome, but Epstein-Barr virus had been thought to be linked as causative of chronic fatigue.  Based on current medical knowledge, research and literature, it was at least as likely as not that the Veteran had the Epstein-Barr virus infection which then improved but with chronic fatigue syndrome immediately following/starting with the resolution of the Epstein-Barr virus.  The examiner stated that it was not possible to distinguish at which point the Epstein-Barr virus stopped and chronic fatigue syndrome started without resorting to speculation.   The examiner also noted that the evidence did not support that the Veteran's Epstein-Barr virus and chronic fatigue syndrome existed concurrently.  The examiner added that it was not possible to distinguish between symptoms attributable to service-connected Epstein-Barr virus and service-connected chronic fatigue syndrome due to extensive overlap of symptoms and no additional information or knowledge would allow that determination.

Here, the Board finds that a compensable rating for the Veteran's service-connected Epstein-Barr virus is not warranted.

In so finding, the Board observes that the Epstein-Barr virus was not with active disease or during a treatment phase.  Accordingly, a compensable rating under Diagnostic Code 7799-7709 is not warranted. 

The Board acknowledges the Veteran's lay assertions of fatigue, body aches, cough and headache as residuals of an Epstein-Barr virus infection.  See July 2009 Notice of Disagreement; August 2014, March 2015, January and June 2017 Veteran's lay statements.  The current criteria of Diagnostic Code 7799-7709 allow for consideration of factors that may be indicative of active disease or for the treatment phase of an active disease resulting from an Epstein-Barr virus infection.  However, neither the Veteran's post-service treatment records nor VA examination reports document any active disease or treatment phase particular to Epstein-Barr virus.  To the extent that the Veteran has chronic fatigue, body aches, cough and headache she has already been awarded service connection for chronic fatigue syndrome and chronic sinusitis.  The separate rating for service-connected chronic fatigue syndrome contemplates debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms associated with the Veteran's fatigue and as described in the Veteran's August 2014 lay statement.  Additionally, a separate rating for service-connected chronic sinusitis contemplates headaches.  No other impairment related to Epstein-Barr virus has been identified.  While the Veteran has indicated in her June 2017 lay statement that she has had extensive and severe ongoing Epstein-Barr virus-related symptoms, the medical evidence does not reveal any symptoms uniquely addressable under rating codes other than those indicated in the above-listed rating criteria.  Accordingly, a compensable rating is not warranted for the Veteran's service-connected Epstein-Barr virus.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). Consideration shall be given to the Veteran's level of education, special training, and previous work experience.  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Initially, the Board finds that the Veteran meets the schedular requirement for the award of a TDIU as she is service-connected for chronic fatigue syndrome, rated as 60 percent disabling; chronic sinusitis, rated as 10 percent disabling from September 17, 2002, and 30 percent disabling from September 4, 2015; loss of ovaries with amenorrhea, rated as 10 percent disabling; and right knee degenerative osteoarthritis changes, rated as 10 percent disabling.  The Veteran's service connected vocal cord dysfunction,  bilateral breast and right knee scars, and Epstein-Barr virus are rated as noncompensable. 

The Veteran reported on her January 2017 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, that her service-connected chronic fatigue syndrome and Epstein-Barr virus prevented her from securing or following any substantial gainful occupation.  She is an attorney and is presently self-employed on a part-time basis.  Her self-reported highest gross earnings in the last five years were $10,000 per month.  In 2015, her total income was $11,481 and her adjusted gross income was $10,670.  See 2015 IRS Form 1040, U.S. Individual Income Tax Return.  The Board notes that under § 4.16, the Veteran's employment is considered "marginal employment," as her "earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person."  

The Veteran contends that she has been dealing with chronic fatigue syndrome for such a long time that the only thing that she can do is lay down.  When she has flare-ups due to chronic fatigue syndrome and Epstein-Barr virus, she either goes home or lies down at the office.  She asserts that medications do not help.  Because she is self-employed, the Veteran adjusts her schedule when she is overcome with fatigue.  She has had to move clients and refer new clients.  She has rescheduled hearings, asked other attorneys fill in on her behalf, and taken a leave of Court.  She states that she cannot sustain concentration and lacks the energy to work.  The Veteran contends that for days or months at a time she is unable to work due to her service-connected disabilities.  As reported above, the Veteran's income has substantially decreased from an approximately $100,000 annual salary due to her inability to maintain a normal work schedule.  It has also impacted her ability to pay debts.  See August 2014, January 2017, and June 2017 Veteran's lay statements; January 2017 buddy lay statements.

Although the February 2014 VA examination indicated that the Veteran's Epstein-Barr virus did not impact her ability to work, the examiner found that the Veteran's work was limited by her service-connected chronic fatigue syndrome.  The Veteran could only work six hours per day and had extreme fatigue throughout the day.  She also rested between appointments.  She had poor attention and an inability to concentrate.  Her flare-ups were every four to six months and lasted about six months.  However, her service-connected chronic fatigue syndrome did not result in periods of incapacitation.

A September 2015 VA examiner, found that the Veteran's symptoms due to chronic fatigue syndrome were nearly constant and restricted routine daily activities to 50 percent to 75 percent of the pre-illness level.  The Veteran was also experiencing periods of incapacitation by her fatigue over the past twelve months for at least six to seven months.

Additionally, the Veteran has experienced forgetfulness and confusion.  She reported feeling "foggy" which affected her ability to work.  Her joint pains would become so severe that she could not walk for two to three days at a time, four times a year.  See April 2016 VA examination.

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Here, the Board finds that the lay statements of record, along with the VA examination reports regarding the severity of the Veteran's service-connected chronic fatigue syndrome and the resultant impact on her ability to secure or follow substantially gainful employment, permit application of section 5107(b).  In other words, the evidence both for and against the claim is in relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU are met.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Entitlement to an initial, compensable rating for service-connected Epstein-Barr virus is denied.

Entitlement to TDIU is granted, subject to the law and regulations governing the award of monetary benefits.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


